Case: 20-20034      Document: 00515538682         Page: 1      Date Filed: 08/24/2020




         United States Court of Appeals
              for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     August 24, 2020
                                 No. 20-20034                         Lyle W. Cayce
                                                                           Clerk

 James Simmons,

                                                            Plaintiff—Appellant,

                                     versus

 UBS Financial Services, Incorporated,

                                                         Defendant—Appellee.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:19-CV-3301


 Before Smith, Willett, and Duncan, Circuit Judges.
 Jerry E. Smith, Circuit Judge:
        Title VII claims require an employment relationship between plaintiff
 and defendant. James Simmons essentially asks this court to adopt an excep-
 tion where a nonemployee (Simmons) is the intentional target of an em-
 ployer’s retaliatory animus against one of its employees (Simmons’s daugh-
 ter). That we cannot do. As a nonemployee, Simmons asserts interests that
 are not within the zone that Title VII protects. We therefore affirm the
 dismissal of the complaint for lack of statutory standing.
Case: 20-20034        Document: 00515538682              Page: 2       Date Filed: 08/24/2020




                                       No. 20-20034


                                             I.
         Simmons was employed by Prelle Financial Group as a third-party
 wholesaler of life-insurance products to clients of UBS Financial Services,
 Incorporated (“UBS” or “the company”). 1 Simmons frequently worked out
 of UBS’s offices.
         Simmons’s daughter, Jo Aldridge, was a UBS employee who submit-
 ted an internal complaint of pregnancy discrimination and filed a charge with
 the EEOC. Aldridge eventually resigned and settled her claims.
         In the months that followed, Simmons’s third-party relationship with
 UBS deteriorated. Allegedly in retaliation for his daughter’s complaints,
 UBS revoked Simmons’s right of access to the UBS offices and then eventu-
 ally forbade him from doing business with its clients. That effectively ended
 Simmons’s employment at Prelle Financial, and he left.
         Simmons sued, among others, UBS. He theorized that the company
 “retaliated against his daughter by taking adverse actions against him.” UBS
 promptly moved to dismiss, contending that because Simmons was not a
 UBS employee, he could not sue under Title VII. The district court agreed
 and dismissed with prejudice, holding that Simmons’s nonemployee status
 forecloses his statutory standing to sue.
         Simmons appeals. The only issue is whether he, a nonemployee, can
 sue under Title VII as the intentional target of the retaliation against his
 daughter. No federal court of appeals has addressed whether nonemployees
 can bring such claims.




         1
           Because this case was dismissed under Federal Rule of Civil Procedure 12(b)(6),
 the facts are taken from the complaint. See, e.g., Converse v. City of Kemah, 961 F.3d 771,
 774 (5th Cir. 2020).




                                             2
Case: 20-20034          Document: 00515538682                 Page: 3       Date Filed: 08/24/2020




                                          No. 20-20034


                                                II.
         We review a Rule 12(b)(6) dismissal de novo, Big Time Vapes, Inc. v.
 FDA, 963 F.3d 436, 441 (5th Cir. 2020), crediting all well-pleaded facts and
 construing them in the plaintiff’s favor, Jackson v. City of Hearne, 959 F.3d
 194, 200 (5th Cir. 2020).

                                                A.
         To sue under Title VII, a purported plaintiff must establish statutory
 standing. See Thompson v. N. Am. Stainless, LP, 562 U.S. 170, 178 (2011).
 Unlike Article III standing, statutory standing is not jurisdictional. 2 Instead,
 it asks the “merits question” of “whether or not a particular cause of action
 authorizes an injured plaintiff to sue.” Blanchard 1986, Ltd. v. Park Planta-
 tion, LLC, 553 F.3d 405, 409 (5th Cir. 2008).
         “[T]he person claiming to be aggrieved . . . by the alleged unlawful
 employment practice” has Title VII standing. 42 U.S.C. § 2000e-5(f)(1).
 To qualify as a “person . . . aggrieved,” the plaintiff must bring a claim that
 “falls within the zone of interests sought to be protected by the statutory pro-
 vision whose violation forms the legal basis for his complaint.” Thompson,
 562 U.S. at 177 (quotation marks omitted). That familiar test “requires [a
 court] to determine, using traditional tools of statutory interpretation,
 whether a legislatively conferred cause of action encompasses a particular
 plaintiff’s claim.” Lexmark, 572 U.S. at 127.


         2
            See, e.g., Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 128
 n.4 (2014) (“[T]he absence of a valid . . . cause of action does not implicate subject-matter
 jurisdiction, i.e., the court’s statutory or constitutional power to adjudicate the case.”); Steel
 Co. v. Citizens for a Better Env’t, 523 U.S. 83, 97 (1998) (“The latter question is an issue of
 statutory standing. It has nothing to do with whether there is [a] case or controversy under
 Article III.”); Camsoft Data Sys., Inc. v. S. Elecs. Supply, Inc., 756 F.3d 327, 332 (5th Cir.
 2014) (noting that statutory standing is not jurisdictional and hence should not be analyzed
 under Rule 12(b)(1)).




                                                 3
Case: 20-20034        Document: 00515538682              Page: 4      Date Filed: 08/24/2020




                                       No. 20-20034


         The zone-of-interests test “is not meant to be especially demanding.”
 Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak (“Match-
 E”), 567 U.S. 209, 225 (2012). Indeed, anyone “with an interest arguably
 sought to be protected by the statute” can head to federal court. 3 Even so, a
 litigant is out of luck when his “interests are so marginally related to or
 inconsistent with the purposes implicit in the statute that it cannot reasonably
 be assumed that Congress intended to permit the suit.” Clarke v. Sec. Indus.
 Ass’n, 479 U.S. 388, 399 (1987).
         We assume, without deciding, that Simmons’s daughter would have a
 claim for retaliation based on UBS’s termination of its business relationship
 with her father in response to her protected activity. 4 The question is
 whether Simmons is also a proper Title VII plaintiff, even though he did not
 engage in protected activity. The case on point is Thompson, 562 U.S. at 172.

                                             B.
         In Thompson, the plaintiff (Thompson) and his fiancée were employed
 by the same company. The fiancée filed a sex discrimination charge with the
 EEOC. Just three weeks later, the company fired Thompson, who sued,
 alleging that the company had fired him to retaliate against his fiancée for



         3
           Thompson, 562 U.S. at 178 (cleaned up); accord Match-E, 567 U.S. at 225 (“[W]e
 have always conspicuously included the word ‘arguably’ in the test to indicate that the
 benefit of any doubt goes to the plaintiff.”).
         4
           See Thompson, 562 U.S. at 173–75 (analyzing whether company unlawfully retali-
 ated against the plaintiff’s fiancée before asking whether the plaintiff could maintain his
 own suit). In moving to dismiss, UBS argued in the alternative that Simmons had failed to
 plead a prima facie case of retaliation. The company contended that several of the actions
 against Simmons were only annoyances, not actionable retaliation, and noted that Sim-
 mons’s sales relationship with UBS ended over a year after the daughter filed the discrim-
 ination charge. The district court did not address those arguments, instead ruling on stat-
 utory standing alone, and UBS does not press them as an alternative basis to affirm.




                                             4
Case: 20-20034         Document: 00515538682               Page: 5       Date Filed: 08/24/2020




                                        No. 20-20034


 filing her charge. The Court held that reprisals visited on third parties can
 violate Title VII, id. at 174–75, 5 and it concluded that the decision to fire
 Thompson was unquestionably an unlawful act of retaliation against his fian-
 cée, id. at 173–74. But “[t]he more difficult question”—as here—was
 whether Thompson could also sue the company for that retaliation. Id.
 at 175.
           Because Thompson qualified as a “person . . . aggrieved,” 42 U.S.C.
 § 2000e-5(f)(1), the Justices held that he could do so, see Thompson, 562 U.S.
 at 175–78. Importantly, the Court rejected the categorical view that only the
 employee who engages in the protected activity (in Thompson, the fiancée)
 may sue. Id. at 177. If that were right, then Congress would have said “per-
 son claiming to have been discriminated against,” not “person claiming to be
 aggrieved.” Id.; see 42 U.S.C. § 2000e-5(f)(1).
           Instead, the Court settled on a tried-and-true test for determining who
 is a “person . . . aggrieved” with standing to sue—the zone-of-interests stan-
 dard highlighted above. 6 Applying that standard, the Court held that, for two
 reasons, Thompson had a cause of action. First, like his fiancée, Thompson
 was an employee of the defendant company, “and the purpose of Title VII is



           5
            Not just any third party will do, however. The Court “decline[d] to identify a
 fixed class of relationships for which third-party reprisals are unlawful.” Id. at 175. But it
 noted that “firing a close family member will almost always meet the . . . standard, [while]
 inflicting a milder reprisal on a mere acquaintance will almost never do so.” Id. Again, we
 assume, without ruling, that the “reprisal[s]” visited on Simmons counted as unlawful
 retaliation against his daughter.
           6
           Id. at 177–78. This test originates in Administrative Procedure Act caselaw. See
 Lexmark, 572 U.S. at 129. “[I]ts roots lie in the common-law rule that a plaintiff may not
 recover under the law of negligence for injuries caused by violation of a statute unless the
 statute is interpreted as designed to protect the class of persons in which the plaintiff is
 included, against the risk of the type of harm which has in fact occurred as a result of its
 violation.” Id. at 130 n.5 (quotation marks omitted).




                                               5
Case: 20-20034         Document: 00515538682              Page: 6       Date Filed: 08/24/2020




                                        No. 20-20034


 to protect employees from their employers’ unlawful actions.” Thompson,
 562 U.S. at 178. Second, Thompson’s termination “was the employer’s
 intended means of harming” his fiancée. Id. Thompson was not “an acci-
 dental victim of the retaliation” or “collateral damage”; instead, “[h]urting
 him was the unlawful act by which the employer punished her.” Id. So, even
 though Thompson had not engaged in protected activity, he fell within Title
 VII’s zone of interests and so had statutory standing. See id.

                                              C.
         Naturally, both parties try to claim Thompson’s mantle. Simmons
 insists that Thompson’s facts and holding apply without blemish, demon-
 strating that he has statutory standing. He theorizes that it is consistent with
 Title VII’s antidiscrimination purposes to allow an affected third party like
 him to sue under his circumstances even if not employed by the defendant.
 The fact that UBS “purposefully targeted him because of his close associa-
 tion with an employee who has engaged in protected activity” is enough, he
 thinks, to bring him within Thompson’s reach (quoting Tolar v. Cummings,
 No. 2:13–cv–00132–JEO, 2014 WL 3974671, at *12 (N.D. Ala. Aug. 11,
 2014)).
         In response, UBS admits that Thompson has some things in common
 with this case, insofar as Simmons too was the intentional victim of an em-
 ployer’s efforts to retaliate against one of its employees. But that’s not nearly
 enough, the company urges. Like the district court, UBS considers it dispos-
 itive that Simmons was not an employee of UBS. 7


         7
          UBS does not challenge Simmons’s Article III standing. That is not surprising,
 given that Thompson, 562 U.S. at 176, opined that the similarly situated plaintiff’s claim
 “undoubtedly” met the Article III requirements. To be sure, this case has a “third-party
 standing” flavor to it, in that Simmons contends that he can sue to challenge the retaliation
 directed at his daughter. But, in any event, five Justices recently reaffirmed that third-




                                              6
Case: 20-20034          Document: 00515538682                Page: 7       Date Filed: 08/24/2020




                                         No. 20-20034


                                               D.
         Because he was not a UBS employee, Simmons lacks Title VII stand-
 ing. As Thompson observed without controversy, “the purpose of Title VII
 is to protect employees from their employers’ unlawful actions.” 8 And be-
 cause the plaintiff was himself employed by the defendant, the Court permit-
 ted him to sue. Thompson, 562 U.S. at 178. It would be a remarkable exten-
 sion of Thompson—and of Title VII generally—to rule that a nonemployee
 has the right to sue. The zone of interests that Title VII protects is limited to
 those in employment relationships with the defendant.
         Thompson’s focus on Title VII’s employee-protection purpose has
 firm support in the statute’s substantive provisions, which set the boundaries
 of the “zone of interests.” 9 The retaliation ban is the one that matters here,
 and it forbids discrimination by an “employer” against “any of his employees
 or applicants for employment.” 42 U.S.C. § 2000e-3(a) (emphasis added).



 party-standing is prudential and forfeitable. See June Med. Servs. L.L.C. v. Russo, 140 S. Ct.
 2103, 2117 (2020) (four-Justice plurality); id. at 2139 n.4 (Roberts, C.J., concurring in the
 judgment) (agreeing with plurality’s analysis of third-party standing); see also Cibolo Waste,
 Inc. v. City of San Antonio, 718 F.3d 469, 474 & 474 n.4 (5th Cir. 2013) (stating that third-
 party standing is not jurisdictional). But see Lexmark, 572 U.S. at 127 n.3 (leaving for
 “another day” third-party standing’s “proper place in the standing firmament”).
         8
           Thompson, 562 U.S. at 178; accord EEOC v. Shell Oil Co., 466 U.S. 54, 77 (1984)
 (“The dominant purpose of [Title VII], of course, is to root out discrimination in em-
 ployment.”); see also Match-E, 567 U.S. at 226 (beginning the zone-of-interests inquiry by
 looking to the statute’s purpose).
         9
            See, e.g., Bennett v. Spear, 520 U.S. 154, 175–76 (1997) (“Whether a plaintiff’s
 interest is arguably protected by the statute within the meaning of the zone-of-interests test
 is to be determined . . . by reference to . . . the specific provision which [he] allege[s] ha[s]
 been violated.” (cleaned up)); Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 883 (1990)
 (noting that the test focuses on “the statutory provision whose violation forms the legal
 basis for [the] complaint”); see also Thompson, 562 U.S. at 173, 178 (reviewing the text of
 the retaliation provision and concluding that Title VII is meant to protect employees from
 the actions of their employers).




                                                7
Case: 20-20034        Document: 00515538682              Page: 8      Date Filed: 08/24/2020




                                      No. 20-20034


 And to the extent it is relevant to revealing Title VII’s broader purposes, the
 discrimination provision too speaks of the “terms, conditions, or privileges
 of employment.” Id. § 2000e-2(a)(1) (emphasis added).
         To be sure, those provisions delineate what kind of employer conduct
 is unlawful and not necessarily who can sue for it. But that distinction is of
 little significance, because the zone-of-interests test looks to the law’s sub-
 stantive provisions to determine what interests (and hence which plaintiffs)
 are protected. See, e.g., Bennett, 520 U.S. at 175–76. Here, those provisions
 make clear what sort of interests are covered: the interests of those in em-
 ployment relationships with the defendant. 10 So Simmons’s interests are, at
 best, only “marginally related to” the purposes of Title VII. 11
         Indeed, it is no accident that Thompson’s example of an “absurd” case
 for statutory standing involved a nonemployee. Id. at 176. Imagine a share-
 holder who sues a company under Title VII for firing a valuable employee for
 discriminatory reasons, theorizing that the shareholder’s stock value had
 plummeted as a result. Id. at 177. The Court considered it ridiculous that the
 shareholder might be able to maintain such a suit, so it rejected the theory
 that anyone with Article III standing may sue for a Title VII violation. Id. To
 be sure, that hypothetical situation is different from this case in that the
 shareholder’s loss is only “collateral damage” of the Title VII violation, id.
 at 178, but it is revealing that the Court’s reductio ad absurdum example
 involves a nonemployee. “Shareholders are not within Title VII’s zone of



         10
           See Thompson, 562 U.S. at 178 (“[T]he purpose of Title VII is to protect employ-
 ees from their employers’ unlawful actions.”).
         11
            Sec. Indus. Ass’n, 479 U.S. at 399. Simmons’s principal case—White Glove Staff-
 ing, Inc. v. Methodist Hosps. of Dall., 947 F.3d 301, 307 (5th Cir. 2020)—followed this
 approach, looking to 42 U.S.C. § 1981’s substantive ban on discrimination in setting the
 zone of protected interests.




                                             8
Case: 20-20034          Document: 00515538682                Page: 9       Date Filed: 08/24/2020




                                         No. 20-20034


 interests because ‘the purpose of Title VII is to protect employees from their
 employers’ unlawful actions.’” 12
         Simmons theorizes that his daughter’s status as an employee is all that
 matters—hers “is the employment relationship that brings the case within
 the scope of Title VII.” 13 “[T]he purpose of . . . protect[ing] employees from
 their employers’ unlawful actions,” Simmons suggests, “is still served by
 allowing a third party to sue for harm it suffers as a direct result of the defen-
 dant’s retaliatory animus toward its complaining employee, even if [the]
 third party was not itself also an employee of the defendant” (quoting Tolar,
 2014 WL 3974671, at *12). 14



         12
           Collins v. Mnuchin, 938 F.3d 553, 576 (5th Cir. 2019) (en banc) (emphasis added)
 (quoting Thompson, 562 U.S. at 178), cert. granted, 2020 WL 3865248 (U.S. July 9, 2020)
 (No. 19-422), and cert. granted, 2020 WL 3865249 (U.S. July 9, 2020) (No. 19-563).
         13
           In support, Simmons notes briefly that the EEOC’s current guidance suggests
 that “[w]here there is actionable third party retaliation, . . . the third party who is subjected
 to the materially adverse action may state a claim . . . even if he has never been employed
 by the defendant employer” (quoting EEOC Enforcement Guidance on Retaliation and
 Related Issues § II(B)(4)(b) (2016), available at https://perma.cc/2LTJ-EHJY). That view
 departs from the old guidance, which held that such retaliation could be challenged only
 where the plaintiff was also an employee of the defendant. See EEOC Compliance Manual
 § 8–II(C)(3) (1998) (emphasis added).
         Simmons waives reliance on “Skidmore deference” to the guidance. Even if we
 applied it, it would change nothing. Skidmore deference—if indeed that is the right way to
 describe it—means that the agency’s interpretation is “entitled to respect[,] . . . but only
 to the extent that [it] ha[s] the power to persuade,” Christensen v. Harris Cty., 529 U.S.
 576, 587 (2000) (quotation marks omitted), which is a bit like saying a court need only
 respect that which is respectable. Here, for reasons described, it is not persuasive that
 Title VII recognizes the interests of third-party nonemployees.
         14
           Simmons also suggests that if status as an employee were “dispositive of stand-
 ing,” then much of Thompson would have been surplusage, because “[t]he Supreme Court
 would simply have found standing because [the plaintiff there] was an employee.” But
 Simmons misunderstands UBS’s position, which is that employment by the defendant is a
 necessary condition for bringing suit, not that it is sufficient in every case.




                                                9
Case: 20-20034          Document: 00515538682               Page: 10        Date Filed: 08/24/2020




                                          No. 20-20034


          But Simmons misunderstands what the zone-of-interests test is all
  about: It asks whether this plaintiff is of the “class” that may sue for the
  violation. 15 In other words, “the plaintiff must establish that the injury he
  complains of (his aggrievement, or the adverse effect upon him) falls within
  the ‘zone of interests’ sought to be protected.” 16 Unsurprisingly, then, in
  evaluating whether the plaintiff could sue, Thompson focused on the plain-
  tiff’s circumstances and injuries: that he was an employee and was the inten-
  tional victim of the retaliation. It was not enough that permitting the suit
  would advance, generally speaking, Title VII’s goal of eliminating retaliation.
  Thompson, 562 U.S. at 178.
          As a result, his daughter’s status as an employee is not enough to
  deposit Simmons into federal court. 17 Instead, he must show that his per-
  sonal interests are arguably covered. That he has failed to do. 18


          15
            Lexmark, 572 U.S. at 128; accord Sec. Indus. Ass’n, 479 U.S. at 397 (focusing on
  “the class of potential plaintiffs”).
          16
             Nat’l Wildlife Fed’n, 497 U.S. at 883; see also, e.g., id. at 886 (evaluating whether
  statute protected the plaintiff’s recreational and aesthetic interests); Sec. Indus. Ass’n,
  479 U.S. at 403 (examining whether a trade association’s competitive interests were pro-
  tected by a statute in which Congress sought to prevent national banks from gaining mon-
  opoly control); Nat’l Credit Union Admin. v. First Nat. Bank & Tr. Co., 522 U.S. 479, 499
  (1998) (deciding whether competitors’ interest in limiting the markets that credit unions
  may serve was within the zone of interests protected by a statute); Air Courier Conference
  of Am. v. Am. Postal Workers Union, AFL-CIO, 498 U.S. 517, 528 (1991) (holding that postal
  employees’ interests were outside the zone of a statute giving the federal government a
  postal monopoly, because the “monopoly . . . exists to ensure that postal services will be
  provided to the citizenry at large, and not to secure employment for postal workers”).
          17
             Cf. Nat’l Wildlife Fed’n, 497 U.S. at 883 (focusing on whether the plaintiff’s in-
  juries are of the sort that the statute is designed to protect against).
          18
            We have so far neglected to mention that Simmons is a former UBS employee.
  One might imagine an argument that his former employment supplies him with the
  “employment relationship” he needs under Robinson v. Shell Oil Co., 519 U.S. 337, 346
  (1997), which recognizes that former employees have Title VII rights against retaliation by
  their former employers. Combine Robinson with Thompson (the intentional victim of the




                                                10
Case: 20-20034           Document: 00515538682             Page: 11      Date Filed: 08/24/2020




                                          No. 20-20034


          What is “the injury [Simmons] complains of”—“his aggrievement,
  or the adverse effect upon him”? Id. Unlike in Thompson, 562 U.S. at 178, it
  has nothing to do with how his employer treated him. Instead, Simmons’s
  beef is with an independent entity’s decision to stop doing business with him
  as a third-party wholesaler. That is not the stuff that Title VII was written to
  address. See id. Simmons’s claims might sound in tort, but they have no
  home in the Civil Rights Act of 1964.
          Finally, White Glove, 947 F.3d at 307–08, does not rescue Simmons,
  even if it does represent a broad application of the zone-of-interests test.
  That case involved a claim under § 1981—which “protects the equal right of
  all persons within the jurisdiction of the United States to make and enforce
  contracts without respect to race” 19—brought by a non-minority-owned
  staffing company. See White Glove, 947 F.3d at 304, 306. The staffing com-
  pany claimed that one of its clients had discriminated against one of the
  company’s black cooks by refusing, on the basis of race, to accept her ser-
  vices. Id. at 303–04, 307. Even though “the alleged discrimination was


  retaliation against a family-member employee may sue) and—voilà!—maybe Simmons
  belongs in federal court.
           Simmons not only fails to make that argument—he concedes that he lacks a rele-
  vant employment relationship with UBS. He classifies himself as a “non-employee” and
  admits that “the relevant employment relationship for purposes of Title VII is . . . not
  between UBS and Mr. Simmons.” So considering a Robinson-based theory would prejudice
  UBS—which has had no opportunity to address it—and would contradict basic principles
  of waiver. See Smith v. Ochsner Health Sys., 956 F.3d 681, 688 n.2 (5th Cir. 2020)
  (“[W]aiver is the intentional relinquishment or abandonment of a known right.”). We
  therefore reserve for another day how Robinson and Thompson interact, and for purposes of
  this opinion, we classify Simmons just as he identifies himself: a nonemployee, with no
  relevant employment relationship with the defendant. See, e.g., United States v. Sineneng-
  Smith, 140 S. Ct. 1575, 1579 (2020) (“[O]ur system is designed around the premise that
  parties represented by competent counsel know what is best for them, and are responsible
  for advancing the facts and argument entitling them to relief.” (cleaned up)).
          19
               Domino’s Pizza, Inc. v. McDonald, 546 U.S. 470, 474 (2006) (cleaned up).




                                                11
Case: 20-20034       Document: 00515538682               Page: 12   Date Filed: 08/24/2020




                                      No. 20-20034


  against [the black cook], not [the staffing company] itself,” id. at 307, the
  company’s claim still fell within the zone of interests that section 1981 pro-
  tects, id. at 307–08.
         White Glove has minimal application here. It involves a different
  statute—section 1981—whose expansive language (“[a]ll persons”) sug-
  gests a much broader sweep of permissible plaintiffs than does Title VII,
  which is designed for a specific subclass of persons (employees). See id.
  at 307; cf. Bennett, 520 U.S. at 163 (“[T]he breadth of the zone of interests
  varies according to the provisions of law at issue . . . .”).
                                  *    *   *    *    *
         Title VII protects employees from the unlawful acts of their employ-
  ers. It does not—even arguably—protect nonemployees from mistreatment
  by someone else’s employer. So the judgment of dismissal is AFFIRMED.




                                           12